Order entered January 31, 2014




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-13-01477-CV

                             IN RE STAFF CARE, INC., Relator

                  Original Proceeding from the 44th Judicial District Court
                                   Dallas County, Texas
                              Trial Court Cause No. 11-03615

                                            ORDER
       In accordance with the Court’s opinion issued this date, the petition for writ of mandamus

is conditionally GRANTED IN PART and DENIED IN PART. The Court ORDERS the trial

judge, the Honorable Carlos Cortez, Judge of the 44th Judicial District Court, to:

       1) VACATE the following portions of its September 11, 2013 order:

               a) paragraph (5) (denying motion to compel depositions); and

               b) the portion of paragraph (8) granting the motion of real parties in interest to

               strike from relator’s supplemental and amended disclosures of June 11 and 13,

               2013, the names of persons that were previously disclosed in discovery, and

       2) ENTER an order:

               a) granting the motion to compel depositions, and
               b) denying the portion of the motion of real parties in interest to strike from

               relator’s supplemental and amended disclosures of June 11 and 13, 2013, the

               names of persons that were previously disclosed in discovery.

In all other respects, the petition for writ of mandamus is DENIED.

        Should the trial judge fail to comply with this order, the writ will issue. The Court

ORDERS the trial judge to file with this Court, within thirty (30) days of the date of this

order, a certified copy of its order issued in compliance with this order.

        We ORDER that relator recover its costs of this original proceeding from real parties in

interest.




                                                      /s/    ELIZABETH LANG-MIERS
                                                             JUSTICE